In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00056-CR



      LAUREN FRANCIS NORTHCUTT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
              Trial Court No. CR1800615




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant Lauren Francis Northcutt has filed a motion to dismiss this appeal.         As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       August 5, 2019
Date Decided:         August 6, 2019

Do Not Publish




                                               2